Citation Nr: 0529214	
Decision Date: 11/01/05    Archive Date: 11/14/05

DOCKET NO.  03 23 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas



THE ISSUES

1.  Whether new and material evidence, sufficient to reopen a 
claim of entitlement to service connection for bilateral 
hearing loss, has been received.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran served on active duty from March 1966 to December 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the RO, which denied 
entitlement to the benefits enumerated above.

The veteran testified at the hearing before the undersigned 
in April 2005.  The hearing was held at the RO.  In May 2005, 
additional evidence was received with a waiver of RO 
consideration.

A review of the record reveals that the hearing loss claim 
was previously denied by the Board in December 1997.  The 
rating decision on appeal did not explicitly address whether 
new and material evidence had been submitted to reopen this 
previously denied claim.  Nevertheless, regardless of the 
RO's actions, the Board must still determine whether new and 
material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).  Thus, 
the issue on appeal has been recharacterized as shown above.  




FINDINGS OF FACT

1.  By December 1997 decision, the Board denied entitlement 
to service connection for bilateral hearing loss.

2.  The evidence associated with the claims file since the 
Board's December 1997 denial of service connection for 
bilateral hearing loss is neither cumulative nor redundant of 
the evidence of record at that time and raises a reasonable 
possibility of substantiating the claim.

3.  The veteran had left ear hearing loss on entry into 
service.

4.  The preexisting left ear hearing loss did not increase in 
severity during the veteran's period of active service.  

5.  The veteran's bilateral hearing loss is not related to 
his active duty service.

6.  The veteran's tinnitus is not related to his active duty 
service nor is it the proximate result of any service-
connected disability.


CONCLUSIONS OF LAW

1.  The December 1997 Board decision is final.  38 U.S.C.A. 
§§ 511, 7104 (West 2002); 38 C.F.R. § 20.1100 (2005)

2.  New and material evidence to reopen the claim of service 
connection for bilateral hearing loss has been received.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).

3.  Bilateral hearing loss is not due to disease or injury 
that was incurred in or aggravated by active duty service.  
38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.306, 3.385 (2005).

4.  Tinnitus is not due to disease or injury that was 
incurred in or aggravated by active duty service nor is it 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introduction

The Board has thoroughly reviewed all of the evidence in the 
veteran's VA claims file, which includes but is not limited 
to service medical records, a July 2003 VA audiologic 
examination report, April 2005 private medical records, and 
the veteran's April 2005 hearing testimony.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decisions, there is no need to discuss, in 
detail, the extensive evidence submitted by the veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  
Rather, the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on each claim.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

New and Material Evidence 

Initially, the Board must address the matter of new and 
material evidence.  Board decisions are generally final, and 
finally decided matters cannot be reopened and revisited 
absent the submission of new and material evidence as defined 
by applicable law and regulations.  See 38 U.S.C.A. §§ 511, 
7104, 5108; 38 C.F.R. §§ 3.156, 20.1100.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

The evidence received since December 1997 includes a July 
2003 VA audiologic examination report reflecting diagnoses of 
bilateral hearing loss and tinnitus but indicating a lack of 
nexus between the foregoing and service, an April 2005 
private audiologic examination report indicating a diagnosis 
of bilateral hearing loss that could have resulted from noise 
exposure in service, and the veteran's April 2005 hearing 
testimony alleging a nexus between present bilateral hearing 
loss and noise exposure in service.  

All of the foregoing evidence is new as it dates after the 
Board's final December 1997 decision.  It is also material in 
that the April 2005 private medical opinion raises a 
reasonable possibility of success on the merits.  Because the 
evidence received in connection with the veteran's claim of 
service connection for bilateral hearing loss is new and 
material, the claim of service connection for hearing loss is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Since the 
RO also decided this claim on the merits, as noted above, 
there is no prejudice to the veteran in the Board doing so.

Service Connection 

The veteran contends that his hearing loss and tinnitus are 
related to noise exposure in service.  In the alternative, he 
argues that his tinnitus is the proximate result of his 
bilateral hearing loss.  Indeed, at his April 2005 hearing, 
he stated that he was exposed to traumatic noise in service 
in the form of mortar and rocket attacks.  

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  As 
noted at the hearing, the Board accepts that the veteran was 
exposed to noise during service based on his military 
occupational specialty; he must, however, have a disability 
due to that exposure, since mere noise exposure is not 
compensable.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

On entry into service, the veteran did not report hearing 
loss, but the corresponding examination showed: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0

0
LEFT
0
0
0

40

The veteran's "PULHES" physical profile consisted of all 
1's with the exception of a 2 for hearing.  See generally 
Hanson v. Derwinski, 1 Vet. App. 512, 514 (1991) for an 
explanation of the military medical profile system.  

On separation, the veteran expressly denied hearing loss.  On 
the November 1969 separation medical examination report, no 
hearing loss or tinnitus were noted.  Indeed, the separation 
medical examination report reflects a "PULHES" physical 
profile amounting to a "picket fence" (i.e., all 1's), 
indicating a high level of medical fitness.  Id.  The 
veteran, in fact, had only a 20 decibel hearing loss at 4000 
Hertz in the left ear.  He had a 40 decibel at 6000 Hertz on 
the left.  On separation, the veteran's hearing was assessed 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
15
LEFT
10
10
10
15
20

On July 2003 VA audiologic examination, the veteran 
complained of bilateral hearing loss and indicated that such 
had been present since service.  He also reported tinnitus 
that had its onset in or about 1996.  He reported exposure to 
military aircraft engine noise in service and told of 
periodic post service recreational noise exposure.  The 
audiological test results met the definition for a hearing 
loss disability within the meaning of VA law and regulations.  
See 38 C.F.R. § 3.385.  The Board observes that the current 
disability is a prerequisite for the granting of service 
connection.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998) (38 U.S.C. § 1110 requires current symptomatology 
at the time the claim is filed in order for a veteran to be 
entitled to compensation).

The July 2003 VA audiologic examiner opined that because in-
service auditory thresholds through 4000 Hertz were normal it 
was unlikely that the veteran's hearing loss or tinnitus 
resulted from acoustic trauma during service.

According to an April 2005 report of C.R. Marrs, M.D., the 
veteran complained of bilateral hearing loss that had 
worsened progressively over the last decades.  The veteran 
also claimed bilateral tinnitus that started 10 years prior.  
The veteran asserted that he first noticed hearing loss in 
service where he was exposed to the flight line as well as to 
mortar and rocket fire.  He also noted a blast, which 
occurred on his left side.  The veteran also stated that he 
was exposed to noise during occasional post-service hunting 
expeditions but that he had not hunted since he was 30 years 
of age.  The veteran denied a family history of hearing loss.  


Upon discharge, according to Dr. Marrs, the veteran had a 40-
decibel left ear hearing loss at 6000 Hertz with hearing 
otherwise within normal limits.  After examining the veteran, 
conducting an audiogram, and reviewing the medical history 
sheet that was presumably completed by the veteran, Dr. Marrs 
diagnosed bilateral sensorineural hearing loss, slightly 
worse on the left.  Dr. Marrs opined that the veteran's 
bilateral hearing loss "could certainly be related to his 
past history of noise exposure in the military and with 
hunting."  Dr. Marrs further stated that the veteran's 
tinnitus was likely due to high frequency sensorineural 
hearing loss although it had its onset only 10 years prior 
and was improving.

The Board notes that the veteran attributes his bilateral 
hearing loss to service and believes that his tinnitus is 
either the result of service noise exposure or the proximate 
result of bilateral hearing loss.  The veteran, however, is 
not shown to be competent to render medical opinions upon 
which the Board may rely.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (holding that competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).

Of the two medical opinions regarding the etiology of the 
veteran's claimed disabilities, the Board will credit that of 
the July 2003 VA examiner.  While the Board does not doubt 
the competence of Dr. Marrs, his opinion is speculative, and 
a grant of service connection may not be based on a resort to 
speculation or even remote possibility, and medical opinions 
that are speculative, general, or inconclusive in nature 
cannot support a claim.  See 38 C.F.R. § 3.102; Warren v. 
Brown, 6 Vet. App. 4, 6 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992); Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Dr. Marrs' 
opinion is speculative for two reasons.  First, he stated 
that there "could" be a relationship, which indicates, 
conversely, that such a relationship may not exist.  This 
does not rise to the level of probability (at least as likely 
as not) required for a grant of service connection.  Second, 
Dr. Marrs stated the veteran's hearing loss could be related 
to noise exposure from service and from hunting.  He did not 
state, therefore, that the hearing loss was more likely due 
to military noise exposure, as opposed to post-service 
exposure.  The VA examiner's opinion, on the other hand, is 
neither suppositional nor hypothetical and provides a 
conclusion that is substantiated based on the actual evidence 
of record.  Also, it must be noted that Dr. Marrs relied on 
the audiometric findings shown at 6,000 Hertz upon the 
veteran's separation from service - a finding not considered 
by VA when determining if a hearing loss disability is 
present. 

Because the VA medical opinion reflects no nexus between the 
veteran's bilateral hearing loss and service, and because 
such a nexus is a prerequisite for the granting of service 
connection, service connection for bilateral hearing loss on 
a direct basis is denied.  38 C.F.R. § 3.303.  

The Board notes that the veteran argues that simply because 
there was an increase in the audiometric findings upon 
separation as compared to those upon entry, that is de facto 
evidence he incurred a hearing loss disability during 
service.  He is, of course, correct that, with the exception 
of the left ear at 4,000 Hertz, discussed in more detail 
below, the majority of the findings upon entry were 0 
decibels, while the majority of the findings upon separation 
were 10 decibels.  However, the threshold for normal hearing 
is from zero to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss.  See 38 C.F.R. § 3.385; 
see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  In 
other words, the veteran's hearing was still within normal 
limits upon separation from service.

The Board reminds the veteran that VA decision makers have 
discretion to accept or reject pieces of evidence provided 
that sufficient reasons and bases are set forth explaining 
such actions.  Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), 
citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992).  
The Board has explained above why it has opted to rely on the 
July 2003 VA opinion.

The Board will now address the question of whether service 
connection for left ear hearing loss can be granted based on 
aggravation.  A preexisting injury or disease will be 
considered to have been aggravated by active service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).

As noted above, the veteran had a 40 decibel left ear hearing 
loss at 4000 Hertz upon entry into service.  This meets the 
definition for a hearing loss disability, see 38 C.F.R. 
§ 3.385, so it is clear he had left ear hearing loss upon 
entry into service, and the question is whether this 
condition was aggravated by service. 

Upon separation, he had only a 20 decibel left ear hearing 
loss at 4000 Hertz.  The Board acknowledges that the veteran 
did have a 40 decibel hearing loss at 6000 Hertz on 
separation, but, again, hearing loss at 6000 Hertz does not 
enter into the Board's calculus in the determination of 
entitlement to service connection for hearing loss.  
38 C.F.R. § 3.385.  In any event, because the veteran had no 
left ear hearing loss within the meaning of VA law and 
regulations on separation, it follows that left ear hearing 
loss was not aggravated by service.  The Board's conclusion 
is bolstered by the fact that post-service left ear hearing 
loss is not shown again until September 1993, many years 
after separation.  Due to the lack of any apparent 
aggravation of left ear hearing loss during or as a result of 
service, service connection for left ear hearing loss based 
on aggravation cannot be granted.  38 C.F.R. § 3.306.  The 
Board observes that none of the post-service medical evidence 
reflects that preexisting left ear hearing loss was 
aggravated by service.  

Direct service connection for tinnitus must also be denied.  
That condition did not manifest until the mid 1990's, and the 
evidence is silent as to a direct link between tinnitus and 
service.  Absent a relationship between tinnitus and service, 
service connection for tinnitus cannot be granted.  38 C.F.R. 
§ 3.303.

Disabilities that are proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  Service connection on a 
secondary basis cannot be granted herein because there is no 
indication that the veteran's tinnitus is related to a 
service-connected disability.  Service connection for the 
veteran's tinnitus cannot be granted secondary to bilateral 
hearing loss because bilateral hearing loss is not a service-
connected disability.  Id.

This is a case where the preponderance of the evidence weighs 
against the veteran's claims.  Pursuant to a comprehensive VA 
audiologic examination in July 2003, a VA examiner opined 
that the veteran's bilateral hearing loss and tinnitus were 
unrelated to service.  There is no equally persuasive medical 
evidence to the contrary.  As the preponderance of the 
evidence is against the veteran's claims, the benefit of the 
doubt rule is not for application.  38 U.S.C.A. § 5107; Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001) (stating that the 
benefit of doubt rule does not apply when preponderance of 
the evidence is against a claim).

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

The VCAA notice requirements have been satisfied by virtue of 
letter sent to the veteran in May 2002.  That letter advised 
the veteran what information and evidence was needed to 
substantiate the matters decided herein and of his and VA's 
respective duties as to obtaining and furnishing relevant 
evidence.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
He was specifically told that it was his responsibility to 
support the claims with appropriate evidence.  The veteran 
has not alleged that VA failed to comply with the notice 
requirements of the VCAA.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  In addition, by virtue of the rating 
decision on appeal and the statement of the case (SOC), he 
was provided with specific information as to why these 
particular claims were being denied, and of the evidence that 
was lacking.  He was also supplied with the complete text of 
38 C.F.R. § 3.159(b)(1) in the SOC.  

The RO's May 2002 letter did not specifically tell the 
veteran to provide all relevant evidence in his possession.  
However, he was otherwise fully notified of the need to give 
to VA any evidence pertaining to the claims.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
the issues on appeal.  When considering the notification 
letter, the rating decision on appeal, and the SOC as a 
whole, the Board finds that he was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims that are the subject of this appeal.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letters to the veteran.  However, 
what the VCAA seeks to achieve is to give the veteran notice 
of the elements discussed in Pelegrini II.  Once that is 
done-whether by a single notice letter or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2004); Mayfield, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records are in the 
file as are post-service VA medical records and identified 
private medical records.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were available and relevant to the claims.  The 
RO tried to obtain his records from Dr. Thornton, but no 
records were received, and the veteran indicated that 
practice had closed.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded an audiologic examination for an 
opinion as to whether his hearing loss and/or tinnitus were 
attributable to service or to service-connected disabilities. 

VA satisfied its duties to inform and assist the veteran at 
every stage of this case.  He was also afforded a hearing 
before the undersigned in April 2005 at which time he had the 
opportunity to present evidence and argument in connection 
with the issues on appeal.  Therefore, he is not in any way 
prejudiced by the Board's consideration of the merits of the 
claims in this decision. 



ORDER

Although the claim for service connection for hearing loss is 
reopened, service connection for hearing loss and tinnitus is 
denied.


	                        
____________________________________________
	MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


